 

Exhibit 10.13

 

LOCK-UP AGREEMENT

 

March 5, 2018

 

Each Purchaser referenced below:

 

 

Re:

Securities Purchase Agreement, dated as of March 5, 2018 (the “Purchase
Agreement”), between Smith Micro Software, Inc., a Delaware corporation (the
“Company”) and the purchasers signatory thereto (each, a “Purchaser” and,
collectively, the “Purchasers”)

Ladies and Gentlemen:

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase
Agreement.  Pursuant to Section 2.2(a)(viii) of the Purchase Agreement and in
satisfaction of a condition of the Company’s obligations under the Purchase
Agreement, the undersigned irrevocably agrees with the Company that, from the
date hereof until 180 days following the date of the Purchase Agreement (such
period, the “Restriction Period”), the undersigned will not offer, sell,
contract to sell, hypothecate, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any Affiliate of the
undersigned or any person in privity with the undersigned or any Affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act with
respect to, any shares of Common Stock or Common Stock Equivalents beneficially
owned, held or hereafter acquired by the undersigned (the “Securities”),
provided, however, that such restrictions shall not apply to, or limit the
undersigned’s ability to effectuate, the conversion of Series B Preferred held
by the undersigned into shares of Common Stock during the Restriction Period, as
contemplated by the terms of the Purchase Agreement, provided further that any
shares of Common Stock issued or issuable upon conversion of the Series B
Preferred shall be subject to the provisions of this Letter
Agreement.  Beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act.

 

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder.  The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Letter
Agreement, that the

 

--------------------------------------------------------------------------------

 

undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Purchase Agreement.  

This Letter Agreement and the undersigned’s obligations hereunder may not be
amended, waived or otherwise modified in any respect without the written consent
of each of the Company, each Purchaser and the undersigned.  This Letter
Agreement shall be construed and enforced in accordance with the laws of the
State of New York without regard to the principles of conflict of laws. The
undersigned hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the Southern District of New York and
the courts of the State of New York located in Manhattan, for the purposes of
any suit, action or proceeding arising out of or relating to this Letter
Agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  The
undersigned hereby waives any right to a trial by jury.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  The undersigned agrees and understands that this
Letter Agreement does not intend to create any relationship between the
undersigned and each Purchaser and that each Purchaser is not entitled to cast
any votes on the matters herein contemplated and that no issuance or sale of the
Securities is created or intended by virtue of this Letter Agreement.

This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Purchasers.

 

 

*** SIGNATURE PAGE FOLLOWS***

 

 




2

 

--------------------------------------------------------------------------------

 

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

 

 

Signature

 

Print Name

 

Position in Company

 

Address for Notice:

 

 

 

 

 

 

Number of shares of Common Stock

 

_____________________________________________________________________________

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

__________________________________

 

 

By: _________________________________

Name: Timothy C. Huffmyer

Title: Vice President and Chief Financial Officer

 

 

 

3

 